Exhibit PATENT AND TRADEMARK SECURITY AGREEMENT This Patent and Trademark Security Agreement (this “Agreement”), dated as of Dec. 7, 2009, is made by and among IRONCLAD PERFORMANCE WEAR CORPORATION, a California corporation ( the “Client”) and FCC, LLC, a Florida limited liability company doing business as First Capital Western Region, LLC (the “Factor”). Recitals Client and Factor are parties to a Factoring and Inventory Advances and Security Agreement of even date herewith (as the same may hereafter be amended, supplemented or restated from time to time, the “Factoring Agreement”) setting forth the terms on which Factor may now or hereafter extend credit to or for the account of Client. As a condition to extending credit to or for the account of Client, Factor has required the execution and delivery of this Agreement by Client. ACCORDINGLY, in consideration of the mutual covenants contained in the Factoring Agreement and herein, the parties hereby agree as follows: 1.Definitions.
